~ Case 2:20-cr-00154-WSS Document 1-1 Filed 07/14/20 Page 1 of 1

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA |. . .
Vv. - | Criminal No. LD -/ SY

KURT COFANO

'

CERTIFICATION AND NOTICE FOR FILING PRETRIAL MOTIONS

 

I hereby certify that I have been notified by the United States Magistrate Judge that all
- pretrial motions must be filed within fourteen (14) days of Arraignment unless the Court extends

the time upon written application made within said fourteen (14) day period.

 

 

Date | Attorney for Defendant
KURT COFANO
